Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 1 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 2 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 3 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 4 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 5 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 6 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 7 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 8 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                         Main Document    Page 9 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 10 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 11 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 12 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 13 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 14 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 15 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 16 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 17 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 18 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 19 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 20 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 21 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 22 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 23 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 24 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 25 of 26
Case 1:18-bk-10098-MB   Doc 932 Filed 04/13/21 Entered 04/13/21 13:22:28   Desc
                        Main Document     Page 26 of 26
